

117 S2117 IS: People Over Long Lines Act (POLL Act)
U.S. Senate
2021-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2117IN THE SENATE OF THE UNITED STATESJune 17, 2021Mr. Wyden (for himself and Mr. Merkley) introduced the following bill; which was read twice and referred to the Committee on Rules and AdministrationA BILLTo amend the Help America Vote Act of 2002 to ensure that voters in elections for Federal office do not wait in long lines in order to vote.1.Short titleThis Act may be cited as the People Over Long Lines Act (POLL Act).2.FindingsCongress makes the following findings:(1)The right to vote for all Americans is fundamental and rules for voting and election administration should protect the right to vote and promote voter participation.(2)It is the responsibility of the State and Federal governments to ensure that every eligible citizen is able to register to vote and to cast a ballot.(3)There continues to be an alarming movement to erect barriers to make it more difficult for Americans to participate in our Nation’s democratic process. The Nation has witnessed unprecedented efforts to turn back the clock and erect barriers to voting for communities of color, which have faced historic and continuing discrimination, as well as disabled, young, elderly, and low-income Americans.(4)One way voting in communities of color has been suppressed is through long waits at polling locations. Studies have shown a number of contributing factors, including the drastic reduction of early voting days, poor allocation of resources to certain communities, cuts to election funding, and a reduction of polling locations.(5)A 2019 study led by economist Keith Chen of the University of California, Los Angeles, matched anonymous location data from 10,000,000 smartphones to 93,000 polling places to create the most extensive map to date of voter wait times across the United States. The results showed one very clear disparity: voters in predominantly Black neighborhoods waited 29 percent longer, on average, than those in White neighborhoods. They were also about 74 percent more likely to wait for more than half an hour.(6)Waiting in long lines discourages people from voting, undermines confidence in the electoral system, and imposes economic costs on voters.(7)Long lines are estimated to have deterred between 500,000 and 700,000 people from casting their ballot in 2012.(8)These problems led to the creation of the bipartisan Presidential Commission on Election Administration, which issued a 2014 report that set forth a standard: No citizen should have to wait more than 30 minutes to vote..(9)Despite the work of the Presidential Commission on Election Administration, long lines continue, particularly in communities of color where racial discrimination in voting is a clear and persistent problem.(10)In the Arizona 2016 Presidential primary, in one Maricopa County polling place for mostly Latino voters, some waited for 4 hours or more in the 80-degree heat to cast their ballots. For the 2016 general election, 3 people collapsed while waiting to vote in an hours-long line in Georgia, and a line to vote in Cincinnati, Ohio was a half-mile long.(11)According to a nationwide study, in 2016, roughly 3 percent of people standing in line at voting locations left before they could vote as a result of long lines.(12)The disenfranchisement that long lines create for voters is not limited to that one election. Research suggests that for each hour would-be voters wait, their probability of voting in the next election drops by 1 percentage point.(13)Congress has the authority under article I, section 4 of the Constitution of the United States to enact laws governing the time, place, and manner of Federal elections.(14)Congress also has authority under section 2 of the 15th Amendment to enforce the right of citizens of the United States to vote, which shall not be denied or abridged by the United States, by legislation.3.Preventing unreasonable voter waiting times(a)State plans requiredTitle III of the Help America Vote Act of 2002 (52 U.S.C. 20901 et seq.) is amended—(1)by redesignating sections 304 and 305 as sections 305 and 306; and(2)by inserting after section 303 the following new section:304.Unreasonable voter waiting times(a)State plans(1)In generalNot later than 60 days before each election for Federal office, each State shall make public (including through the website of the State on which election information is normally published) and submit to the Commission a written plan which meets the public notice and comment requirements of paragraph (2) and describes the measures it is implementing to ensure, to the greatest extent possible, an equitable waiting time for all voters in the State, and a waiting time of less than 30 minutes at any polling place in the election.(2)Public notice comment requirementThe public notice and comment requirements of this paragraph are met if—(A)not later than 30 days prior to the submission of the plan to the Commission, the State made a preliminary version of the plan available for public inspection and comment;(B)the State publishes notice that the preliminary version of the plan is so available; and(C)the State took the public comments made regarding the preliminary version of the plan into account in preparing the plan which was submitted to the Commission under paragraph (1).(b)Prohibition on unreasonable voter waiting timesEach State shall ensure that no person voting in an election for Federal office shall wait for more than 30 minutes at any polling place for purposes of casting a vote in such election. (c)Remedial plans for states with excessive voter wait times(1)Review of voter wait timesAfter each election for Federal office, the Commission shall review voter waiting times for each jurisdiction for which voting in such election took place and make publicly available a report on its findings. (2)State remedial plans(A)Remedial plansNotwithstanding section 209, each jurisdiction for which the Commission, after the review conducted under paragraph (1), determines that a substantial number of voters waited more than 60 minutes to cast a vote, or in which there were substantial violations of the standards established under section 299, shall comply with a State remedial plan established by the Commission to provide for the effective allocation of resources to administer elections for Federal office held in the State and to reduce the waiting time of voters. (B)Coordination with attorney general and statesEach remedial plan established by the Commission shall provide for coordination between the Commission, the Attorney General, and the State involved to monitor the compliance of the State with the remedial plan during the period leading up to the election and on the date of the election and to respond to serious delays in the ability of voters to cast their ballots at polling places.(C)TerminationA jurisdiction shall not be required to comply with a State remedial plan required under subparagraph (A) if the Commission determines that the voter waiting times were less than 60 minutes for 2 consecutive regularly scheduled general elections for Federal office.(3)Jurisdiction definedFor purposes of this subsection, the term jurisdiction has the meaning given the term registrar's jurisdiction in section 8(j) of the National Voter Registration Act of 1993 (42 U.S.C. 1973gg–6(j)).(4)StandardsNot later than 180 days after the date of the enactment of this section, the Commission shall establish standards for conducting the review under paragraph (1) and for establishing remedial plans under paragraph (2)(A).(5)AppropriationsIn addition to other amounts authorized to be appropriated to the Commission, there are authorized to be appropriated for each of the fiscal years 2022 through 2031, $5,000,000 for each such year for the Commission to carry out this subsection.(d)Emergency ballots(1)In generalIn the event of a failure of voting equipment or other circumstance at a polling place that causes an unreasonable delay, any individual who is waiting at the polling place to cast a ballot in an election for Federal office at the time of the failure shall be advised immediately of the individual's right to use an emergency paper ballot, and upon request shall be provided with such an emergency paper ballot for the election and the supplies necessary to mark the ballot.(2)Ballot requirementsAny emergency paper ballot provided under paragraph (1) shall—(A)include the names of each candidate for each Federal office for which voting occurs at such polling place; and(B)be available in each language for which other ballots provided at the polling place are available.(3)Disposition of ballotAny emergency paper ballot which is cast by an individual under this subsection shall be counted in the same manner as a regular ballot, unless the individual casting the ballot would have otherwise been required to cast a provisional ballot in the absence of the delay, in which case that ballot shall be treated in the same manner as a provisional ballot..(b)Private right of actionTitle IV of the Help America Vote Act of 2002 (52 U.S.C. 21111 et seq.) is amended by adding at the end the following new section: 403.Private right of action for unreasonable voter waiting time(a)In generalIn the case of a violation of section 304(b), section 402 shall not apply and any person who is aggrieved by such violation may commence a civil action in any appropriate district court of the United States for relief.(b)ReliefIn any civil action commenced under subsection (a):(1)In generalIf the court finds a violation of section 304(b), the court shall assess a civil penalty equal to the sum of—(A)$50; plus(B)an additional $50 for each additional hour the person waited at the polling place to cast a vote; plus(C)reasonable attorney fees, including litigation expenses, and costs.(2)Special ruleIf the court determines that the violation was due to an intentional action to suppress votes or was made with reckless disregard of the requirements of section 304—(A)paragraph (1)(A) shall be applied by substituting $650 for $50; and(B)paragraph (1(B) shall be applied by substituting $150 for $50..(c)Conforming amendmentSection 202 of such Act (52 U.S.C. 20922) is amended—(1)by redesignating paragraphs (5) and (6) as paragraphs (6) and (7), respectively; and(2)by inserting after paragraph (4) the following new paragraph: (5)carrying out the duties described in section 304(c);.(d)Clerical amendmentsThe table of contents of the Help America Vote Act of 2002 is amended—(1)by redesignating the items relating to sections 304 and 305 as relating to sections 305 and 306, and by inserting after the item relating to section 303 the following new item:Sec. 304. Allocation of election resources.;and(2)by inserting after the item relating to section 402 the following new item:Sec. 403. Private right of action for unreasonable voter waiting time..(e)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act. 4.Minimum required voting systems, poll workers, and election resources(a)Minimum Requirements(1)In generalTitle III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.) is amended by adding at the end the following new subtitle:CAdditional requirements321.Minimum required voting systems and poll workers(a)In GeneralEach State shall provide for the minimum required number of voting systems, poll workers, and other election resources (including all other physical resources) for each voting site on the day of any Federal election and on any days during which such State allows early voting for a Federal election in accordance with the standards determined under section 299.(b)Voting SiteFor purposes of this section and section 299, the term voting site means a polling location, except that in the case of any polling location that serves more than 1 precinct, such term shall mean a precinct.(c)Effective dateEach State shall be required to comply with the requirements of this section on and after January 1, 2022..(2)Conforming amendmentSection 401 of the Help America Vote Act of 2002 (52 U.S.C. 21111) is amended by striking and 303 and inserting 303, and subtitle C.(3)Clerical amendmentThe table of contents of such Act is amended by adding at the end of the items relating to title III the following:Subtitle C—Additional Requirements Sec. 321. Minimum required voting systems and poll workers. .(b)Standards(1)In generalTitle II of the Help America Vote Act of 2002 (52 U.S.C. 20921 et seq.) is amended by adding at the end the following new subtitle:EGuidance and standards299.Standards for establishing the minimum required voting systems and poll workers(a)In GeneralNot later than September 15, 2021, the Attorney General, to the maximum extent practicable in coordination with the Commission, shall issue standards regarding the minimum number of voting systems, poll workers, and other election resources (including all other physical resources) required under section 321 on the day of any Federal election and on any days during which early voting is allowed for a Federal election.(b)Distribution(1)In generalThe standards described in subsection (a) shall provide for a uniform and nondiscriminatory distribution of such systems, workers, and other resources, and shall take into account, among other factors, the following with respect to any voting site (as defined in section 321(b)):(A)The voting-age population.(B)Voter turnout in past elections.(C)The number of voters registered.(D)The number of voters who have registered since the most recent Federal election.(E)Census data for the population served by such voting site.(F)The educational levels and socio-economic factors of the population served by such voting site.(G)The needs and numbers of disabled voters and voters with limited English proficiency.(H)The type of voting systems used.(2)No factor dispositiveThe standards shall provide that any distribution of such systems shall take into account the totality of all relevant factors, and no single factor shall be dispositive under the standards.(3)PurposeTo the extent possible, the standards shall provide for a distribution of voting systems, poll workers, and other election resources, with the goals of—(A)ensuring an equal waiting time for all voters in the State; and(B)preventing a waiting time of over 30 minutes at any polling place.(4)Special rule regarding electronic poll booksNotwithstanding paragraphs (1), (2), and (3), in the case of any voting site that uses an electronic poll book, the standards described in subsection (a) shall require at least 1 paper poll book (containing identical information to the information in the electronic poll book) for each such electronic poll book used at such voting site.(c)DeviationThe standards described in subsection (a) shall permit States, upon giving reasonable public notice, to deviate from any allocation requirements in the case of unforeseen circumstances such as a natural disaster or terrorist attack..(2)Conforming amendmentSection 202 of such Act (52 U.S.C. 20922), as amended by section 3(c), is amended—(A)by redesignating paragraphs (4), (5), and (6) as paragraphs (5), (6), and (7), respectively; and(B)by inserting after paragraph (4) the following new paragraph:(5)carrying out the duties described in subtitle E;.(3)Clerical amendmentThe table of contents of such Act is amended by adding at the end of the items relating to title II the following:Subtitle E—Guidance and Standards Sec. 299. Standards for establishing the minimum required voting systems and poll workers. .5.Prohibition on campaign activities by chief State election administration officials(a)In GeneralTitle III of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101 et seq.) is amended by inserting after section 319 the following new section:319A.Campaign activities by chief State election administration officials(a)ProhibitionIt shall be unlawful for a chief State election administration official to take an active part in political management or in a political campaign with respect to any election for Federal office over which such official has supervisory authority.(b)Chief State election administration officialThe term chief State election administration official means the highest State official with responsibility for the administration of Federal elections under State law.(c)Active part in political management or in a political campaignThe term active part in political management or in a political campaign means—(1)serving as a member of an authorized committee of a candidate for Federal office;(2)the use of official authority or influence for the purpose of interfering with or affecting the result of an election for Federal office;(3)the solicitation, acceptance, or receipt of a contribution from any person on behalf of a candidate for Federal office; and(4)any other act which would be prohibited under paragraph (2) or (3) of section 7323(b) of title 5, United States Code, if taken by an individual to whom such paragraph applies (other than any prohibition on running for public office).(d)Exception in case of recusal from administration of elections involving election official or immediate family member(1)In generalThis section does not apply to a chief State election administration official with respect to an election for Federal office in which such official or an immediate family member of the official is a candidate, but only if—(A)such official recuses himself or herself from all of the official’s responsibilities for the administration of such election; and(B)the official who assumes responsibility for supervising the administration of the election does not report directly to such official.(2)Immediate family member definedIn paragraph (1), the term immediate family member means, with respect to a candidate, a father, mother, son, daughter, brother, sister, husband, wife, father-in-law, or mother-in-law..(b)Effective DateThe amendments made by subsection (a) shall apply with respect to elections for Federal office held after January 1, 2022.6.Payments to States to prevent unreasonable wait times and promote well-run elections(a)In generalSubtitle D of title II of the Help America Vote Act of 2002 (52 U.S.C. 21001 et seq.) is amended by adding at the end the following:VIIPayments for preventing unreasonable voter wait times297.Payments to States(a)In generalThe Commission shall make a payment to each eligible State. Such payments shall be made not later than 30 days after the date of enactment of this part.(b)Eligible StateFor purposes of this section, a State is an eligible State if such State has filed with the Commission a State plan covering the fiscal year in which the State describes how it intends to use the funds provided under this section.(c)Use of fundsAn eligible State shall use the payment received under this part to meet the requirements of section 304 and 321.(d)Amount of payment(1)In generalThe amount of payment made to a State under this section shall be the minimum payment amount described in paragraph (2) plus the voting age population proportion amount described in paragraph (3).(2)Minimum payment amountThe minimum payment amount described in this paragraph is—(A)in the case of any of the several States or the District of Columbia, one-half of 1 percent of the aggregate amount made available for payments under this section; and(B)in the case of the Commonwealth of Puerto Rico, Guam, American Samoa, or the United States Virgin Islands, one-tenth of 1 percent of such aggregate amount.(3)Voting age population proportion amountThe voting age population proportion amount described in this paragraph is the product of—(A)the aggregate amount made available for payments under this section minus the total of all of the minimum payment amounts determined under paragraph (2); and(B)the voting age population proportion for the State (as defined in paragraph (4)).(4)Voting age population proportion definedThe term voting age population proportion means, with respect to a State, the amount equal to the quotient of—(A)the voting age population of the State (as reported in the most recent decennial census); and(B)the total voting age population of all States (as reported in the most recent decennial census).(e)Authorization of appropriations(1)In generalThere are authorized to be appropriated for payments under this section $500,000,000 for each fiscal year.(2)AvailabilityAny amounts appropriated pursuant to the authority of paragraph (1) shall remain available without fiscal year limitation until expended..(b)Clerical amendmentThe table of contents of such Act is amended by inserting after the item relating to section 296 the following:Part VII—Payments for preventing unreasonable voter wait times Sec. 297. Payments to States..